Citation Nr: 1525388	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-35 500	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 15, 2006, for the grant of service connection for a left eye traumatic cataract (left eye disorder).

2.  Entitlement to an initial rating in excess of 10 percent a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this appeal currently resides with the RO in Houston, Texas.  In April 2015, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The claim for a higher evaluation for the left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1976 rating decision the RO denied service connection for a left eye disorder and notice of that decision was mailed to the Veteran later in April 1976. 

2.  In November 1990, September 2000, October 2000, and February 2001 rating decisions, the RO denied the Veteran's applications to reopen his claim of service connection for a left eye disorder and notice of these decisions were mailed to the Veteran later in November 1990, September 2000, and October 2000 as well as in March 2001, respectively.

3.  The Veteran did not appeal the April 1976, November 1990, September 2000, October 2000, and February 2001 rating decisions and they are final.  

4.  The Veteran's next claim for a left eye disorder was received by the RO on September 15, 2006. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 15, 2006, for the award of service-connected for a left eye disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Veteran is challenging the initial effective date assigned following the grant of service connection for the left eye disorder in the July 2008 rating decision.  In Dingess, supra, the Court also held that in cases where a claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by his representative and the representative and the VLJ asked questions to ascertain when he first filed his claim for a left eye disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from the Houston VA Medical Centers as well as his identified private treatment records.  See 38 U.S.C.A. § 5103A(b).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file, including those found in his electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran seeks an effective date prior to September 15, 2006, for the award of service-connected for his left eye disorder.  The Veteran and his representative appear to argue that the claimant should be awarded an effective date in 1976 because this is when he first started asking VA for help because of his left eye disorder and it is also when he filed his first claim of  service connection for his left eye disorder.  

Rating decisions become final when not appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2014).

With the above laws and regulations in mind, the Board notes that in November 1975 the Veteran filed a claim for service connection for a left eye disorder.  In an April 1976 rating decision, the RO denied this claim.  Later in April 1976, the RO mailed the Veteran notice of this decision.  The Veteran did not appeal the April 1976 decision and therefore it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2014).  

Thereafter, in November 1990, September 2000, October 2000, and February 2001 rating decisions, the RO denied the Veteran's applications to reopen his claim of service connection for a left eye disorder.  Later in November 1990, September 2000, and October 2000 as well as in March 2001, the RO mailed the Veteran notice of these decisions.  The Veteran did not appeal the November 1990, September 2000, October 2000, and February 2001 decisions and therefore they are also final.  Id.  

Following the last final rating decision in February 2001, the record shows that the Veteran submitted his next applications to reopen his claim of service connection for a left eye disorder on September 15, 2006.  This is the date from which service connection was established; the date of claim to reopen consistent with the provisions of 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Because the effective date of an award of disability compensation based on a claim to reopen is the date of receipt of the claim or the date entitlement arose, whichever is later, the Board finds that the effective date for the grant of service connection for a left eye disorder may be no earlier than September 15, 2006, and the appeal is denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date prior to September 15, 2006, for the grant of service-connected for a left eye disorder is denied.



REMAND

At his April 2015 personal hearing, the Veteran reported that his adverse symptomatology due to his left eye disorder has become worse since his last VA examination in September 2014.  Specifically, he testified that his vision had worsened and his physician, Elissa R. Wedemeyer, O.D., agreed with this claim.  As such, a more current examination should be conducted.  

Also at the April 2015 personal hearing, the Veteran identified outstanding private treatment records.  Specifically, he reports that he has been seeing Dr. Wedemeyer for his left eye disorder for 20 years and that he has just seen her in April 2015.  However, all of his treatment records have not been associated with the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file. 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining an authorization from the Veteran, the AOJ should attempt to obtain and associate with the claims file all of his treatment records from Dr. Wedemeyer to include the treatment records from his April 2015 visit.  

2.  The AOJ should obtain and associate with the claims file copies of the Veteran's relevant treatment records from the Houston VA Medical Center dated after March 2012.  

3.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of his left eye disorder.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

4.  The AOJ should thereafter adjudicate the claim for a rating in excess of 10 percent for the Veteran's left eye disorder.  If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case to the Veteran that reflects consideration of all the relevant laws and regulations as well as the evidence added to the claims file since the March 2015 supplemental statement of the case.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


